Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Charles Hauff on 1/28/2022.  

The application has been amended as follows: 
Claim 1 has been amended as follows:
 (Currently Amended)   A method for separating a liquid from organic particles, comprising: 
introducing a mixture of at least one liquid in combination with organic particles into an inbound portion of a vessel comprising the inbound portion and an outbound portion, wherein the mixture comprises a first phase and a second phase; 
separating the liquid from the organic particles by passing the mixture through a chevron-shaped coupled plate comprising a first plate coupled to a second plate, and a second plate coupled to a third plate having an end with a square edge surface, wherein the first plate coupled to a first support structure is configured to be substantially parallel to the first support structure, wherein a leading edge coupled to a weir is configured to be spaced from the first plate and have , second plate and sequentially to the weir, wherein both (i) the square edge surface of the third plate and (ii) a flow opening to the weir created by the coupling of the first and second plates being spaced from the leading edge are configured to cause the organic particles to separate from the liquid, wherein the first and third plates extend at a different angles from the second plate. 
Claim 2, has been amended as follows:
2. (Currently Amended)  The method of claim 1, wherein the at least one 
the mixture comprises a metal 

Claim 3, line 1, “value” has been deleted.
Claim 12, line 2, “the middle portion” has been replaced with “a middle portion”.

Claim 13 has been amended as follows:
13. (Currently Amended) The method of claim 11, wherein an end of the first plate having a square edge surface is parallel to an end of the weir having a square edge surface.
Claims 15 and 16 have been canceled.  
Claim 17 , lines 10-15 have been amended as follows: 
first plate and have an end surface facing in an upstream direction, wherein the weir coupled to the first support structure is configured to be substantially parallel to the first support structure and perpendicular to the leading edge, wherein the flow of the mixture passes initially from the third plate, second plate and sequentially to the weir, wherein both (i) the (ii) a flow opening to the weir created by the coupling of the first and second plates being spaced from the leading edge are configured to cause the organic particles to separate from the liquid, wherein the first and third plates extend at a different angles from the second plate; and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Haywood et al. (U.S. 9,308,473); Owen et al. (U.S. 7,297,284); Kent (U.S. 10,344,466) and Gigas et al. (U.S. 7,328,809)—fail to anticipate or render obvious, alone or in any proper combination, the step of separating wherein the flow of the mixture passes initially from the third plate, second plate and first plate sequentially to the weir, wherein both (i) the square edge surface of the third plate and (ii) a flow opening to the weir created by the coupling of the first and second plates being spaced from the leading edge are configured to cause the organic particles to separate from the liquid, wherein the first and third plates extend at a different angles from the second plate—in combination with all the other limitations in each of the methods of claims 1 and 17. 
Support for the changes to the claims is found in e.g. figures 3A and 3B.
The drawings filed 12/07/2020 have been approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778